Citation Nr: 0016699	
Decision Date: 06/23/00    Archive Date: 06/28/00

DOCKET NO.  99-02 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
cervical spine injury with arthritis, currently evaluated as 
20 percent disabling.

2.  Entitlement to an increased rating for otitis media with 
sinus congestion and left ear hearing loss, currently 
evaluated as 10 percent disabling.



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran served on active duty from August 1, 1983, until 
July 31, 1987.  He also had 4 years, 11 months, and 15 days 
of active service prior to August 1, 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  rating decisions entered in May 1997 
and February 1998.


REMAND

VA regulations require that a supplemental statement of the 
case be furnished to an appellant if, after a statement of 
the case is issued, additional pertinent evidence is 
received.  38 C.F.R. § 19.31 (1999).  In the present case, 
the record shows that the RO issued a statement of the case 
relative to the claims at issue in September 1998.  The 
record further shows that VA treatment records dating from 
1980 through 1998 were subsequently added to the claims 
folder, many of which were not previously of record.  Some of 
these records refer directly to the veteran's service-
connected ear disorders or service-connected neck disability.  
However, no additional adjudicatory action was taken and no 
supplemental statement of the case was furnished to the 
veteran in response to the newly received evidence.  See 
38 C.F.R. § 19.31.  Although the veteran subsequently 
submitted additional evidence directly to the Board with a 
waiver of RO consideration, this evidence did not duplicate 
all of that which was received earlier.  Therefore, a remand 
is required for corrective action.  38 C.F.R. § 19.9 (1999).  

The Board also notes that service connection was originally 
granted in November 1987 for otitis media with sinus 
congestion.  However, when action was taken to evaluate the 
disabling manifestations of this disability in February 1998, 
left ear hearing loss was considered, but no further 
consideration was given to sinus congestion and its disabling 
manifestations, if any.  (An increased rating was assigned 
for headaches, but it was not made clear whether the 
headaches were a symptom of sinusitis.  Indeed, it appears as 
though they were not treated as such.)  In order to ensure 
that all disabling manifestations of the veteran's service-
connected disability are considered, the Board finds that 
further action by way of an examination would be helpful.  
This is especially so in light of the additional evidence 
submitted since issuance of the September 1998 statement of 
the case.

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.  The veteran should be given an 
opportunity to supplement the record on 
appeal.

2.  Examinations of the veteran's 
cervical spine and ear disabilities 
should be conducted.  The examiners 
should review the entire record, examine 
the veteran, and provide findings 
necessary to apply potentially applicable 
rating criteria.  The spine examination 
should include findings as to all 
functional losses due to the service-
connected disability, including problems 
caused by pain, weakness, fatigability, 
etc.  Such functional losses should be 
equated to loss of range of motion beyond 
that clinically demonstrated.  The ear 
and sinuses examination should include 
audiometric testing, and should include 
findings necessary to apply the criteria 
for respiratory diseases, and both old 
and new rating criteria relating to ear 
conditions.  Compare 38 C.F.R. §§ 4.85, 
4.86, 4.87 (1999) with 38 C.F.R. §§ 4.85, 
4.86, 4.86a, 4.87, 4.87a (1996); 
38 C.F.R. §§ 4.96, 4.97 (1999).  

3.  The RO should take adjudicatory 
action based on the entire record, 
including evidence received since 
issuance of the September 1998 statement 
of the case and that obtained as a result 
of the development sought above.  When 
evaluating the service-connected ear 
disability, consideration should be given 
to the effect of sinus congestion as well 
as otitis media and left ear hearing 
loss.  If appropriate, separate ratings 
should be assigned.  The more favorable 
of the criteria for evaluating ear 
conditions should be used.  If any 
benefit sought is denied, a supplemental 
statement of the case should be issued.  
All potentially applicable rating 
criteria, both old and new, should be 
included in the supplemental statement of 
the case, and specific consideration 
should be given to evidence received 
since the 1998 statement of the case.  

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to this Board for 
further appellate review.  No action is required by the 
veteran until he receives further notice, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).  The purpose of this remand is 
to obtain clarifying information and to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's Adjudication Procedure Manual, M21-1, Part 
IV, directs ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of this 
appeal.  38 C.F.R. § 20.1100(b) (1999).




